signiticant index no department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division re dear ft ep v a42 this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted subject_to the following conditions starting with the quarterly contribution due on january company a makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the internal_revenue_code code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution company a makes the minimum required contributions to the plan for the plan years ending december through _ respectively and in accordance with sec_412 of the code company a will not amend the plan to increase the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable under the plan while the funding waiver is in effect with only certain exceptions as defined in sec_412 of the code by september through 20’ you agreed to these conditions in a letter dated june conditions is not met the waiver of the minimum_funding_standard granted for the plan for the plan_year ending december _ is retroactively null and void if any one of these the conditional waiver granted for the plan for the plan_year ending december has been granted in accordance with sec_412 of the code and sec_303 of employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is equal to the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of december company a is a privately-held producer of softwood veneer and boards for the wood product industry since at site a the company was originally family-owned a related company company b was formed in products as company a the family members running both companies retired in and a new ownership structure put into place all stock from both companies is owned by holding_company at site b to produce the same company b curtailed operations in site b is currently closed with no plans to resume operations at this time all remaining employees of company b transferred to company a’s plant at the end of company a also curtailed operations in20 site a with limited ongoing production ‘due to decrease in demand for products employees remain at currently only the financial information provided by the company indicates that it has experienced a substantial business hardship the business hardship is related to the steep decline in the company’s products due to collapse in the housing market since the stock market crash in and the resulting recession and slow economic growth since that time company b’s plant is no longer active company a’s plant continues limited operations but most sections of the plant are currently closed although they could be re-started as needed company a was only able to meet the funding requirements for the plan plan_year by using the proceeds of the sale of equipment year and a portion of the 20’ from company b's site moreover in an effort to fund the pension_plan and increase cash_flow company a has placed many of its timber holdings for sale nevertheless company a is doing well compared to its competitors many of which have left the market place company a is in a good position to increase production quickly if there is an upturn in the housing market and it has taken steps to ameliorate the downturn including conserving cash and aggressively cutting operating costs including its ceo taking a substantial cut in compensation company a is also mostly debt-free except foradollar_figure_ inventories moreover company a has retained pension counsel to request that the department of labor dol allow company a to make an in-kind contribution to the plan of some of company a’s timber holdings these factors as well as positive signs that growth in the economy especially demand for lumber and an increase in new million credit line used to fund accounts receivables and housing starts indicate that company a’s business prospects have improved and that it can resume funding the plan if the dol approves its request to make an in-kind contribution to the plan accordingly company a’s request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december granted has been your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived minimum required contributions remain unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by company a to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by company a covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb if you require further assistance in this matter please contact ‘ at sincerely yours is fe david m ziegler manager employee_plans actuarial group
